6. Equality road-map (vote)
- Before the vote on Amendment 1
(ES) I am speaking simply to propose a minor modification to the amendment, in the name of legal rigour. The amendment would be worded as follows:
'trafficking and to take an initiative towards the Council for a Communitarisation of European policy;'
(ES) Essentially, the Commission is being asked, within the context of its right to legislative initiative, shall we say, to communitise the law from the point of view of gender violence.
Are there any objections to the inclusion of this oral amendment?
(The oral amendment was not accepted)
- Before the vote on paragraph 30
rapporteur. - (IT) Mr President, I should like to propose an oral amendment: where the text reads 'calls on the Commission to draw up measures, under the Media 2007 programme', to replace the words 'draw up' with the word 'encourage', given that the Commission cannot draw up programmes but can only encourage them.
Are there any objections to the inclusion of this oral amendment?
(The oral amendment was accepted)